

Exhibit 10.4




















HAEMONETICS CORPORATION


2005 LONG-TERM INCENTIVE COMPENSATION PLAN


RESTRICTED STOCK UNIT AGREEMENT




WITH


<<Participant Name>>











































--------------------------------------------------------------------------------






HAEMONETICS CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
UNDER 2005 LONG-TERM INCENTIVE COMPENSATION PLAN


THIS RESTRICTED STOCK UNIT AGREEMENT (“Agreement”), dated as of <<Grant Date>>
("Grant Date") by and between Haemonetics Corporation, a Massachusetts
Corporation ("Company"), and <<Participant Name>> ("Employee"), is entered into
as follows:


WHEREAS, the Company has established the Haemonetics Corporation 2005 Incentive
Compensation Plan ("Plan"), a copy of which has been provided to Employee, and
which Plan is made a part hereof; and


WHEREAS, the Company desires that the Employee be granted restricted stock units
in respect of the Company's common stock, $0.01 par value per share (the "Common
Stock"), subject to the restrictions as hereinafter set forth;


NOW, THEREFORE, the parties hereby agree as follows:


1.     Grant of Restricted Stock Units.


Subject to the terms and conditions of this Agreement and of the Plan, the
Company hereby grants to the Employee <<Number of Awards Granted>> Restricted
Stock Units (“RSUs”).


2.     Vesting Schedule.


(a) Vesting Dates. The interest of the Employee in the RSUs shall vest as to 25%
of such RSUs on the first anniversary of the Grant Date, and as to an additional
25% on each succeeding anniversary date, so as to be 100% vested on the fourth
(4th) anniversary of the Grant Date, conditioned upon the Employee's continued
employment with the Company as of each vesting date. In situations where there
is not continued employment, notwithstanding the foregoing, the interest of the
Employee in the RSUs shall vest as specified below.


(b) Employment Required. Except as otherwise provided in this Section 2, if the
Employee ceases to be an employee of the Company prior to the fourth (4th)
anniversary of the Grant Date, the RSUs granted to the Employee hereunder shall
stop vesting on the last date of employment. In such event, vesting shall not be
pro-rated between anniversary dates and the vested amount shall be determined as
of the most recent anniversary of the Grant Date.


(c) Death. In the event of the death of the Employee while in the employ of the
Company, any unvested RSUs shall immediately become fully vested.


(d) Change in Control. Any unvested RSUs shall immediately become fully vested
if (i) a Change in Control occurs and (ii) the surviving corporation or
acquiring corporation following a Change in Control refuses to assume or
continue the RSUs or to substitute a similar equity award.


1



--------------------------------------------------------------------------------





If the RSUs are so continued, assumed or substituted and at any time during the
24 months immediately following the Change in Control the Employee’s employment
is terminated without Cause or is terminated by the Employee due to a
Constructive Termination, then all unvested RSUs shall immediately become fully
vested. For purposes of determining the time of an accelerated payout under this
Section 2(d), a termination of employment shall mean a “separation of service”
within the meaning of Section 409A of the Code.


(e) Special Definitions. For purposes of this Agreement, the following terms
have the meanings set forth below:


(1) “Cause” means:


(A) the Employee’s conviction of (or a plea of guilty or nolo contendere to) a
felony or any other crime involving moral turpitude, dishonesty, fraud, theft or
financial impropriety; or
(B) a determination by the Company that the Employee has (i) willfully and
continuously failed to perform substantially the Employee’s duties (other than
any such failure resulting from the Employee’s CIC Disability) after a written
demand for substantial performance is delivered to the Employee which
specifically identifies the manner in which the Company believes that the
Employee has not substantially performed the Employee’s duties, (ii) engaged in
illegal conduct, an act of dishonesty or gross misconduct, or (iii) willfully
violated a material requirement of the Company’s code of conduct or the
Employee’s fiduciary duty to the Company. No act or failure to act on the part
of the Employee shall be considered “willful” unless it is done, or omitted to
be done, by the Employee in bad faith and without reasonable belief that the
Employee’s action or omission was in, or not opposed to, the best interests of
the Company or its subsidiaries.


(2)     “Change in Control” means the earliest to occur of the following events.


(A) a person, or any two or more persons acting as a group, and all affiliates
of such person or persons, who prior to such time owned less than fifty percent
(50%) of the Company’s then outstanding shares of Common Stock, shall acquire
such additional shares of Common Stock in one or more transactions, or series of
transactions, such that following such transaction or transactions such person
or group and affiliates beneficially own fifty percent (50%) or more of the
Common Stock outstanding,


(B) closing of the sale of all or substantially all of the assets of the Company
on a consolidated basis to an unrelated person or entity,


(C) individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Company’s Board of Directors (for this
purpose, “Incumbent Board” means at any time those persons who are then members
of the Company’s Board of Directors and who are either (i)


2



--------------------------------------------------------------------------------





members of the Company’s Board of Directors on the date of this Agreement, or
(ii) have been elected, or have been nominated for election by the Company’s
shareholders, by the affirmative vote of at least two-thirds of the directors
comprising the Incumbent Board at the time of such election or nomination
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director without objection to
such nomination), and


(D) the consummation of any merger, reorganization, consolidation or share
exchange unless the persons who were the beneficial owners of the Company’s
outstanding shares of Common Stock immediately before the consummation of such
transaction beneficially own more than 50% of the outstanding shares of the
common stock of the successor or survivor entity in such transaction immediately
following the consummation of such transaction. For purposes of this definition,
the percentage of the beneficially owned shares of the successor or survivor
entity described above shall be determined exclusively by reference to the
shares of the successor or survivor entity which result from the beneficial
ownership of Common Stock by the persons described above immediately before the
consummation of such transaction.


Notwithstanding the foregoing, none of the above events or conditions shall
constitute a Change in Control for purposes of this Agreement unless the event
or condition also constitutes a “Change in Control Event” for purposes of Treas.
Reg. §1. 409A-3(i)(5).


(3)    “CIC Disability” means the Employee’s inability, due to physical or
mental incapacity resulting from injury, sickness or disease, for one hundred
and eighty days in any twelve month period to perform his duties hereunder.


(4)    “Constructive Termination” means, without the express written consent of
the Employee, the occurrence of any of the following during the 24 months
immediately after a Change in Control:


(A) a material reduction in the Employee’s annual base salary as in effect
immediately prior to a Change in Control or as the same may be increased from
time to time, or a material failure to provide the Employee with an opportunity
to earn annual incentive compensation and long-term incentive compensation at
least as favorable as in effect immediately prior to a Change of Control or as
the same may be increased from time to time;


(B) a material diminution in the Employee’s authority, duties, or
responsibilities as in effect at the time of the Change in Control;


(C) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Employee is required to report (it being understood


3



--------------------------------------------------------------------------------





that if the Employee reports directly to the Company’s Board of Directors prior
to the Change in Control, a requirement that the Employee report to any
individual or body other than the Board of the Directors of the surviving or
acquiring corporation will constitute “Constructive Termination” hereunder);


(D) a material diminution in the budget over which the Employee retains
authority;


(E) the Company’s requiring the Employee to be based anywhere outside a fifty
mile radius of the Company’s offices at which the Employee is based as of
immediately prior to a Change of Control (or any subsequent location at which
the Employee has previously consented to be based) except for required travel on
the Company’s business to an extent that is not substantially greater than the
Employee’s business travel obligations as of immediately prior to a Change in
Control or, if more favorable, as of any time thereafter; or


(F) any other action or inaction that constitutes a material breach by the
Company or any of its subsidiaries of the terms of this Agreement.


In no event shall the Employee be entitled to terminate employment with the
Company on account of “Constructive Termination” unless the Employee provides
notice of the existence of the purported condition that constitutes
“Constructive Termination” within a period not to exceed ninety (90) days of its
initial existence, and the Company fails to cure such condition (if curable)
within thirty (30) days after the receipt of such notice.


3.    Restrictions.


(a) No Transfer. The RSUs granted hereunder may not be sold, transferred,
pledged, assigned, encumbered, or otherwise alienated or hypothecated.


(b) Forfeiture. Except as provided for in Section 2, if the Employee’s
employment with the Company terminates for any reason, the balance of the RSUs
subject to the provisions of this Agreement which have not vested at the time of
the Employee’s termination of employment shall be forfeited by the Employee, and
the Employee shall have no future rights with respect to any such unvested RSUs.


4.    Delivery of Shares.


The means of settlement of vested RSUs is that the Company shall deliver to the
Employee a certificate or certificates, or at the election of the Company make
an appropriate book entry.
RSUs shall be settled as soon as practicable after each vesting date specified
in Section 2 in shares of Common Stock equal to the number of the Employee’s
RSUs that vest at such vesting date. An Employee shall have no further rights
with regard to RSUs once the underlying Common Stock has been so delivered.






4



--------------------------------------------------------------------------------





5.    Employee Shareholder Rights.


Neither the Employee nor any person claiming through the Employee, will have any
of the rights or privileges of a shareholder of Haemonetics with respect to the
RSUs unless and until Common Stock has been issued, recorded on the records of
the Company or its transfer agent, and delivered to the Employee upon vesting of
the RSUs. No dividend equivalents shall be paid on RSUs with respect to any cash
dividends declared during a period of RSU vesting.


6.    Adjustments or Changes in Capitalization.


Adjustments as a result of changes in corporate capitalization and the like or
as a result of a corporate transaction shall be made in accordance with Article
4 of the Plan.


7.    Death of Employee.


Any Common Stock delivered pursuant to Section 4 shall be delivered to the
Employee if legally competent or to a legally designated guardian or
representative if the Employee is legally incompetent. If the Employee is not
then living, the Common Stock shall be delivered to the representative of the
Employee’s estate.


8.    Taxes.


The Employee acknowledges and agrees that any income or other taxes due from the
Employee with respect to the RSUs issued pursuant to this Agreement, including
on account of the vesting of the RSUs, shall be the Employee’s responsibility.
By accepting this Grant, the Employee agrees and acknowledges that the Company
promptly will withhold from the Employee’s compensation, including but not
limited to Common Stock delivered pursuant to Section 4, the amount of taxes the
Company is required to withhold upon any vesting of the RSUs pursuant to this
Agreement, unless the Employee shall satisfy such withholding obligation to the
Company as provided in Article 17 of the Plan.


9.     Section 409A.


It is intended that the rights to receive shares of Common Stock granted under
this Agreement and the provisions of this Agreement be exempt from or comply
with Section 409A of the Code, and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with Section 19.10 of the Plan
and the requirements for avoiding taxes or penalties under Section 409A of the
Code. Notwithstanding the foregoing, in no event whatsoever shall the Company or
its Subsidiaries be liable for any additional tax, interest, or penalties that
may be imposed on the Employee as a result of Section 409A of the Code or any
damages for failing to comply with Section 409A of the Code.


10.    Data Privacy Consent.
As a condition of the Grant, you consent to the collection, use and transfer of
your personal data as described in this paragraph. You understand that the
Company and its subsidiaries hold certain personal information about you,
including your name, home address and telephone number, date


5



--------------------------------------------------------------------------------





of birth, social insurance (or security) number or identification number,
salary, nationality, job title, any shares of Common Stock or directorships held
in the Company (or any of its subsidiaries), details of all options or any other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the purpose of implementing, managing
and administering the Plan (“Data”). You further understand that the Company
and/or a subsidiary may transfer Data amongst themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan, and that the Company and/or a subsidiary may each further transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. You understand that these recipients
may be located in the European Economic Area, or elsewhere, such as the United
States or Canada, and that the recipient’s country may have different data
privacy laws and protections than your country. You authorize them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
Plan, including any requisite transfer of such Data to a broker or other third
party with whom you may elect to deposit any shares of Common Stock acquired
pursuant to the Plan as may be required for the administration of the Plan
and/or the subsequent holding of shares of Common Stock on your behalf. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to it or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local Human Resources representative. Refusal or withdrawal of consent may,
however, affect your ability to exercise or realize benefits from the Grant or
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local Human
Resources representative.
11.    Miscellaneous.


(a) Enforcement. The Company shall not be required (i) to transfer on its books
any shares of Common Stock of the Company which shall have been sold or
transferred in violation of any of the provisions set forth in this Agreement,
or (ii) to treat as owner of such shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such shares shall have been
so transferred.


(b) Further Acts. The parties agree to execute such further instruments and to
take such action as may reasonably be necessary to carry out the intent of this
Agreement.


(c) Notice. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon delivery to the Employee at her/his
address then on file with the Company.


(d) No Guarantee of Employment. Nothing contained in the Plan or this Agreement
shall be construed or deemed by any person under any circumstances to bind the
Company to grant the Employee any right to remain an Employee of the Company
during the vesting period or otherwise.






6



--------------------------------------------------------------------------------





(e) Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof. The
Agreement is subject to and shall be construed in accordance with the terms of
the Plan, and words or phrases defined in the Plan shall have the same meaning
for purposes of this Agreement unless the context clearly requires otherwise.


(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts and applicable
federal law, without regard to applicable conflicts of laws.


7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
corporate seal to be hereto affixed by its officer thereunto duly authorized,
and the Employee has accepted this agreement, all as of the day and year first
above written.




HAEMONETICS CORPORATION




______________________________
By:
Its:


RETAIN A COPY OF THIS AGREEMENT FOR YOUR RECORDS










8

